
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.79


CORINTHIAN COLLEGES, INC.
2003 PERFORMANCE AWARD PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


Employee Name:   «Employee»
Number of Stock Units:
 
«Number_of_Stock_Units»(1)
Vesting Schedule:
 
One-third of the Stock Units subject to the Award will vest on each of the first
three anniversary dates of Award Date(1)
Award Date:
 
[                    , 20    ]

--------------------------------------------------------------------------------

(1)All share and unit numbers are subject to adjustment, and the Stock Units are
subject to acceleration and termination prior to vesting, as provided herein.

        THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this "Agreement") is by and
between CORINTHIAN COLLEGES, INC., a Delaware corporation (the "Corporation"),
and the employee named above (the "Participant"), an employee of the Corporation
or one of its subsidiaries, and is delivered under the Corinthian Colleges, Inc.
2003 Performance Award Plan (the "Plan").


W I T N E S S E T H


        WHEREAS, the Compensation Committee of the Board of Directors has
approved, and the Corporation has granted, effective as of the Award Date, to
the Participant with reference to services rendered to the Company, a restricted
stock unit award under the Plan (the "Stock Unit Award" or "Award"), upon the
terms and conditions set forth herein and in the Plan.

        NOW THEREFORE, in consideration of services rendered by the Participant
and the mutual promises made herein and the mutual benefits to be derived
therefrom, the parties agree as follows:

        1.    Defined Terms.    Capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to such terms in the Plan.

        2.    Grant.    Subject to the terms of this Agreement and the Plan, the
Corporation grants to the Participant a Stock Unit Award with respect to an
aggregate number of Stock Units set forth above. As used herein, the term "Stock
Unit" means a non-voting unit of measurement which is deemed for bookkeeping
purposes to be equivalent to one outstanding share of Common Stock of the
Corporation (subject to adjustment as provided in Section 9 hereof) solely for
purposes of the Award. The Stock Units shall be used solely as a device for the
determination of the payment to eventually be made to the Participant if such
Stock Units vest pursuant to this Agreement. The Stock Units shall not be
treated as property or as a trust fund of any kind.

        3.    Vesting.    The Stock Units subject to the Award shall vest in
installments as set forth in the "Vesting Schedule" set forth above, subject to
earlier termination or acceleration and subject to adjustment as provided
herein.

        4.    Continuance of Employment Required.    Except as otherwise
expressly provided in Section 8 below, the vesting schedule applicable to the
Stock Units requires continued employment or service through each applicable
vesting date as a condition to the vesting of the applicable installment of the
award and the rights and benefits under this Agreement. Employment or service
for only a portion of the vesting period, even if a substantial portion, will
not entitle the Participant to any proportionate vesting or avoid or mitigate a
termination of rights and benefits upon or following a termination of employment
or services as provided in Section 8 below or under the Plan.

1

--------------------------------------------------------------------------------



        5.    Dividend and Voting Rights.    

        (a)    Limitations on Rights Associated with Units.    The Participant
shall have no rights as a stockholder of the Corporation, no dividend rights
(except as expressly provided in Section 5(b) hereof with respect to Dividend
Equivalents) and no voting rights with respect to the Stock Units or any shares
of Common Stock underlying or issuable in respect of such Stock Units, until
such shares of Common Stock are actually delivered to and held of record by the
Participant. No adjustments will be made for dividends or other rights of a
holder for which the record date is prior to the date of delivery of such
shares.

        (b)    Dividend Equivalent Distributions.    As of any date that the
Corporation pays an ordinary cash dividend on its Common Stock, the Corporation
shall credit the Participant with an amount equal to (i) the per-share cash
dividend paid by the Corporation on its Common Stock on such date, multiplied by
(ii) the total number of Stock Units (with such total number adjusted pursuant
to Section 6.3 of the Plan) subject to the Award as of the related dividend
payment record date. Any amount credited pursuant to the foregoing provisions of
this Section 5(b) shall be payable to the Participant in cash (without
interest), subject to the same vesting, timing of payment and other terms,
conditions and restrictions as the original Stock Units to which such amount
relates. No crediting of dividend equivalents shall be made pursuant to this
Section 5(b) with respect to any Stock Units which, as of such record date, have
either been paid pursuant to Section 7 or terminated pursuant to Section 8.

        6.    Restrictions on Transfer.    Prior to the time the Stock Units are
vested and paid, neither the Stock Units comprising the Award nor any other
rights of the Participant under this Agreement or the Plan may be transferred,
except as expressly provided in Section 1.8 of the Plan. No specific exception
to the general transfer prohibitions set forth in Section 1.8 of the Plan has
been authorized by the Administrator.

        7.    Timing and Manner of Payment with Respect to Stock Units.    On or
as soon as administratively practical following each vesting of the applicable
portion of the total Award pursuant to Section 3 or Section 8 (and in all events
not more than two and one-half months after such vesting event), the Corporation
shall deliver to the Participant a number of shares of Common Stock (either by
delivering one or more certificates for such shares or by entering such shares
in book entry form, as determined by the Corporation in its discretion) equal to
the number of Stock Units subject to this Award that vest on the applicable
vesting date, unless such Stock Units terminate prior to the given vesting date
pursuant to Section 8. The Corporation's obligation to deliver shares of Common
Stock or otherwise make payment with respect to vested Stock Units is subject to
the condition precedent that the Participant or other person entitled under the
Plan to receive any shares with respect to the vested Stock Units deliver to the
Corporation any representations or other documents or assurances required
pursuant to Section 6.4 of the Plan. The Participant shall have no further
rights with respect to any Stock Units that are paid or that terminate pursuant
to Section 8.

        8.    Effect of Termination of Employment or Change in Control.    

        (a)    Termination of Employment Generally.    Except as provided in
Section 8(c), the Participant's Stock Units shall terminate to the extent such
Stock Units have not become vested prior to the first date the Participant is no
longer employed by the Corporation or one of its Subsidiaries and is not a
member of the Board, regardless of the reason for such termination of employment
or service, whether with or without cause, voluntarily or involuntarily;
provided, however, that if the Participant incurs a Total Disability or dies
while employed by the Corporation or a Subsidiary or in service as a director of
the Corporation, then if the Stock Units subject to the Award are not then
otherwise fully vested, they shall become vested upon such termination of
employment. For purposes of this Agreement and notwithstanding the definition of
such term under the Plan, "Total Disability" means a "total and permanent
disability" within the meaning of Section 22(e)(3) of the Code or as otherwise
determined by the Administrator.

2

--------------------------------------------------------------------------------



        (b)    Termination of Stock Units.    If any Stock Units are
extinguished hereunder, such unvested, extinguished Stock Units shall, without
payment of any consideration by the Corporation or any Subsidiary, automatically
terminate and be cancelled without any other action by the Participant, or the
Participant's beneficiary, as the case may be.

        (c)    Possible Acceleration of Stock Units.    The Stock Units are
subject to accelerated vesting pursuant to Section 6.3.2 of the Plan. In
addition, notwithstanding any other provision of this Agreement or of the Plan,
if a Change in Control Event (as defined in the Plan) occurs and the Stock Units
do not accelerate and become fully vested upon such event as contemplated by
Section 6.3.2 of the Plan, the following provisions shall apply:

•If the Participant's employment is terminated by the Corporation or a
Subsidiary for any reason other than for Cause (as defined herein) or terminated
by the Participant for Good Reason (as defined herein) and the date of such
termination (the "Severance Date") is upon or within two years following the
date of the Change in Control Event, the Stock Units subject to the Award shall
automatically become fully vested as of the Participant's Severance Date.

•If the Participant's employment is terminated by the Corporation or a
Subsidiary for any reason other than for Cause (as defined herein) or terminated
by the Participant for Good Reason (as defined herein) and the Severance Date is
within six months prior to the date of the Change in Control Event, any Stock
Units subject to the Award that were unvested and had been previously
extinguished in connection with the termination of the Participant's employment
pursuant to Section 8(a) above shall be reinstated, and such unvested Stock
Units shall automatically become fully vested as of the date of the Change in
Control Event.

        The following definitions shall apply solely for purposes of this
Section 8(c):

•Cause.  "Cause" means that the Participant has been convicted of a felony
(other than drunk driving), or has engaged in gross misconduct materially and
demonstrably injurious to the Corporation or a Subsidiary. However, no act or
failure to act, on the Participant's part shall be considered "willful" unless
done, or omitted to be done, by the Participant not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Corporation and its Subsidiaries.

•Good Reason.  "Good Reason" means that, without the Participant's express
written consent, the occurrence of any one or more of the following: (a) a
material reduction in the Participant's authorities, duties, or
responsibilities, other than an insubstantial and inadvertent act that is
remedied by the Corporation or a Subsidiary promptly after receipt of notice
thereof given by the Participant; (b) a material reduction by the Corporation or
a Subsidiary in the Participant's base salary; or (c) the relocation of the
Participant's offices, as assigned to him by the Corporation or a Subsidiary, by
more than fifty (50) miles; provided, however, that any such condition shall not
constitute "Good Reason" unless both (x) the Participant provides written notice
to the Corporation of the condition claimed to constitute Good Reason within
ninety (90) days of the initial existence of such condition, and (y) the
Corporation fails to remedy such condition within thirty (30) days of receiving
such written notice thereof; and provided, further, that in all events the
termination of the Participant's employment with the Corporation and its
Subsidiaries shall not be treated as a termination for "Good Reason" unless such
termination occurs not more than one (1) year following the initial existence of
the condition claimed to constitute "Good Reason."

        9.    Adjustments Upon Specified Events.    Upon the occurrence of
certain events relating to the Corporation's stock contemplated by Section 6.3.1
of the Plan (including, without limitation, an extraordinary cash dividend on
such stock), the Administrator shall make adjustments in accordance with such
section in the number of Stock Units then outstanding and the number and kind of
securities

3

--------------------------------------------------------------------------------




that may be issued in respect of the Award. No such adjustment shall be made
with respect to any ordinary cash dividend for which dividend equivalents are
paid pursuant to Section 5(b).

        10.    Tax Withholding.    Subject to Section 6.4 of the Plan, upon any
distribution of shares of Common Stock in respect of the Stock Units, the
Corporation shall automatically reduce the number of shares to be delivered by
(or otherwise reacquire) the appropriate number of whole shares, valued at their
then Fair Market Value (as determined in accordance with the Plan), to satisfy
any withholding obligations of the Corporation or its Subsidiaries with respect
to such distribution of shares at the minimum applicable withholding rates. In
the event that the Corporation cannot legally satisfy such withholding
obligations by such reduction of shares, or in the event of a cash payment or
any other withholding event in respect of the Stock Units, the Corporation (or a
Subsidiary) shall be entitled to require a cash payment by or on behalf of the
Participant and/or to deduct from other compensation payable to the Participant
any sums required by federal, state or local tax law to be withheld with respect
to such distribution or payment.

        11.    Notices.    Any notice to be given under the terms of this
Agreement shall be in writing and addressed to the Corporation at its principal
office to the attention of the Secretary, and to the Participant at the
Participant's last address reflected on the Corporation's records, or at such
other address as either party may hereafter designate in writing to the other.
Any such notice shall be given only when received, but if the Participant is no
longer an employee of the Corporation, shall be deemed to have been duly given
by the Corporation when enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government.

        12.    Plan.    The Award and all rights of the Participant under this
Agreement are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Participant agrees to be bound by the
terms of the Plan and this Agreement. The Participant acknowledges having read
and understanding the Plan, the Prospectus for the Plan, and this Agreement.
Unless otherwise expressly provided in other sections of this Agreement,
provisions of the Plan that confer discretionary authority on the Board or the
Administrator do not (and shall not be deemed to) create any rights in the
Participant unless such rights are expressly set forth herein or are otherwise
in the sole discretion of the Board or the Administrator so conferred by
appropriate action of the Board or the Administrator under the Plan after the
date hereof.

        13.    No Service Commitment by Company.    Nothing contained in this
Agreement or the Plan constitutes an employment or service commitment by the
Corporation or any of its Subsidiaries, affects the Participant's status as an
employee at-will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation or
any Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment or service, or affects the
right of the Corporation or any Subsidiary to increase or decrease the
Participant's other compensation.

        14.    Limitation on Participant's Rights.    Participation in the Plan
confers no rights or interests other than as herein provided. This Agreement
creates only a contractual obligation on the part of the Corporation as to
amounts payable and shall not be construed as creating a trust. The Plan, in and
of itself, has no assets. The Participant shall have only the rights of a
general unsecured creditor of the Corporation with respect to amounts credited
and benefits payable, if any, with respect to the Stock Units, and rights no
greater than the right to receive the Common Stock (subject to adjustments) as a
general unsecured creditor with respect to Stock Units, as and when payable
hereunder.

        15.    Entire Agreement.    This Agreement and the Plan together
constitute the entire agreement and supersede all prior understandings and
agreements, written or oral, of the parties hereto with respect to the subject
matter hereof. The Plan and this Agreement may be amended pursuant to
Section 6.6 of the Plan. Such amendment must be in writing and signed by the
Corporation. The Corporation may,

4

--------------------------------------------------------------------------------




however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Participant hereunder, but
no such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

        17.    Governing Law.    This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
without regard to conflict of law principles thereunder.

        18.    Effect of this Agreement.    This Agreement shall be assumed by,
be binding upon and inure to the benefit of any successor or successors to the
Corporation.

        19.    Construction.    It is intended that the terms of the Award will
not result in the imposition of any tax liability pursuant to Section 409A of
the Code. This Agreement shall be construed and interpreted consistent with that
intent.

        20.    Counterparts.    This Agreement may be executed simultaneously in
any number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

        21.    Section Headings.    The section headings of this Agreement are
for convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
Award Date set forth above. By the Participant's execution of this Agreement,
the Participant agrees to the terms and conditions hereof and of the Plan.

CORINTHIAN COLLEGES, INC.   PARTICIPANT a Delaware corporation    
By:
 
 


--------------------------------------------------------------------------------


 
    

--------------------------------------------------------------------------------

Signature
Print Name:
 
Stan A. Mortensen


--------------------------------------------------------------------------------


 
    

--------------------------------------------------------------------------------

Address
Its:
 
EVP and General Counsel


--------------------------------------------------------------------------------


 
    

--------------------------------------------------------------------------------

City, State, Zip Code

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.79



CORINTHIAN COLLEGES, INC. 2003 PERFORMANCE AWARD PLAN RESTRICTED STOCK UNIT
AWARD AGREEMENT
W I T N E S S E T H
